 



Exhibit 10.1
INDEMNIFICATION AGREEMENT
     INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of January [     ],
2008, between MATRIA HEALTHCARE, INC., a Delaware corporation (the “Company”),
and [                    ], a member of the Board of Directors of the Company
(“Indemnitee”).
W I T N E S S E T H:
     WHEREAS, the Company is contemplating entering into an Agreement and Plan
of Merger with [                    ] (the “Acquiror”) whereby the Acquiror
shall acquire all of the issued and outstanding capital stock of the Company at
a price of $[     ] per share (the “Acquisition”);
     WHEREAS, both the Company and the Indemnitee recognize the increased risk
of litigation and other claims being asserted against directors of public
companies in today’s environment;
     WHEREAS, the Company’s Certificate of Incorporation requires the Company to
indemnify its directors as set forth therein and expressly authorizes the
Company to enter into agreements with its directors for the purpose of providing
for such indemnification, and the Indemnitee has agreed to serve as a director
of the Company in part in reliance on such provisions;
     WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner, the difficulty of finding
adequate director and officer liability insurance coverage and the Indemnitee’s
reliance on the aforesaid provisions in the Company’s Certificate of
Incorporation, and, in part to provide the Indemnitee with specific contractual
assurance that the protection promised by such provisions will be available to
the Indemnitee (regardless of, among other things, the consummation of the
Acquisition, any amendment to or revocation of such provisions of the
Certificate of Incorporation, future financial difficulties of the Company, any
change in the composition of the Company’s board of directors or the occurrence
of any other acquisition transaction relating to the Company); and
     WHEREAS, the Company wishes to provide in this Agreement for the effective
indemnification of and the advancing of expenses to the Indemnitee as set forth
in this Agreement;
     NOW, THEREFORE, in consideration of the premises and of the Indemnitee
agreeing to continue to serve as a member of the Company’s Board of Directors,
and intending to be legally bound hereby, the parties hereto agree as follows:
     1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

1



--------------------------------------------------------------------------------



 



          (a) Change in Control: shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of the total voting power represented by the Company’s
then outstanding Voting Securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of transactions) all or substantially all the Company’s assets.
          (b) Claim: means any threatened, asserted, pending or completed
action, suit or proceeding, or appeal thereof, or any inquiry or investigation,
whether instituted by the Company or any governmental agency or any other party,
that Indemnitee in good faith believes might lead to the institution of any such
action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism.
          (c) Expenses: include attorneys’ fees and all other costs, charges,
expenses and obligations (including, without limitation, experts’ fees, court
costs, retainers, transcript fees, duplicating, printing and binding costs, as
well as telecommunications, postage and courier charges) paid or incurred in
connection with investigating, defending, being a witness in or participating
in, or preparing to investigate, defend, be a witness in or participate in, any
Claim relating to any Indemnifiable Event.
          (d) Indemnifiable Amounts: means any and all Expenses, liabilities,
losses, damages, judgments, fines, penalties, excise taxes and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such

2



--------------------------------------------------------------------------------



 



Expenses, judgments, fines, penalties, excise taxes (including ERISA excise
taxes) or amounts paid in settlement) arising out of or resulting from any Claim
relating to an Indemnifiable Event.
          (e) Indemnifiable Event: means any event or occurrence, whether
occurring before, on or after the date of this Agreement, related to the fact
that Indemnitee is or was a director and/or officer or fiduciary of the Company,
or is or was serving at the request of the Company as a director, officer,
employee, trustee, agent or fiduciary of another corporation, limited liability
company, partnership, joint venture, employee benefit plan, trust or other
entity or enterprise, or by reason of anything done or not done by Indemnitee in
any such capacity.
          (f) Independent Legal Counsel: means an attorney or firm of attorneys,
selected in accordance with the provisions of Section 3 hereof, who is
experienced in matters of corporate law and who shall not have otherwise
performed services for the Company, any affiliate of the Company, or Indemnitee
within the last five years (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements).
          (g) Reviewing Party: means any appropriate person or body consisting
of a member or members of the Company’s Board of Directors or any other person
or body appointed by the Board who is not a party to the particular Claim for
which Indemnitee is seeking indemnification, or Independent Legal Counsel.
          (h) Voting Securities: means any securities of the Company which vote
generally in the election of directors.
     2. Basic Indemnification Arrangement; Advancement of Expenses.
          (a) In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company agrees to indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand is presented to the Company, against any and
all Indemnifiable Amounts; provided that, no indemnification shall be made in
respect of any Claim as to which Indemnitee has been adjudged to be liable to
the Company by a court of competent jurisdiction (as to which all rights of
appeal therefrom have been exhausted or lapsed) unless and only to the extent a
court of competent jurisdiction determines upon application that, despite the
adjudication of liability but in view of all circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses.
          (b) If so requested by Indemnitee, the Company shall advance (within
five (5) business days of such request) any and all Expenses incurred by
Indemnitee (an “Expense

3



--------------------------------------------------------------------------------



 



Advance”). The Company shall, in accordance with such request (but without
duplication), either (i) pay such Expenses on behalf of Indemnitee, or
(ii) reimburse Indemnitee for such Expenses. Subject to the limitations
contained in Sections 2(c) and (d) below, Indemnitee’s right to an Expense
Advance is absolute and shall not be subject to any prior determination by the
Reviewing Party or any other person, that the Indemnitee has satisfied any
applicable standard of conduct for indemnification.
          (c) Indemnitee shall not be entitled to indemnification or advancement
of Expenses pursuant to this Agreement in connection with any Claim initiated by
Indemnitee unless (i) the Company’s Board of Directors has authorized or
consented to the initiation of such Claim or (ii) the Claim is one to enforce
Indemnitee’s rights under this Agreement.
          (d) As to each Claim or Indemnifiable Event, (i) the indemnification
obligations of the Company under Section 2(a) shall be subject to the condition
that the Reviewing Party shall not have determined (in a written opinion, in any
case in which the Independent Legal Counsel referred to in Section 3 hereof is
involved) that Indemnitee would not be permitted to be indemnified under
applicable law, and (ii) the obligation of the Company to make an Expense
Advance pursuant to Section 2(b) shall be subject to the condition that, if,
when and to the extent that the Reviewing Party determines that Indemnitee would
not be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid (it being understood and agreed
that the foregoing agreement by Indemnitee shall be deemed to satisfy any
requirement that Indemnitee provide the Company with an undertaking to repay any
Expense Advance if it is ultimately determined that the Indemnitee is not
entitled to indemnification under applicable law); provided, however, that if
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed). Indemnitee’s undertaking to repay such Expense Advances
shall be unsecured and interest-free. If there has not been a Change in Control,
the Reviewing Party shall be selected by the Company’s Board of Directors, and
if there has been such a Change in Control, the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 3 hereof. If there has been no
determination by the Reviewing Party within thirty days after written demand is
presented to the Company or if the Reviewing Party determines that Indemnitee
would not be permitted to be indemnified in whole or in part under applicable
law, Indemnitee shall have the right to commence litigation in any court in the
States of Georgia or Delaware having subject matter jurisdiction thereof and in
which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the

4



--------------------------------------------------------------------------------



 



legal or factual bases therefor, and the Company hereby consents to service of
process and to appear in any such proceeding. Any determination by the Reviewing
Party otherwise shall be conclusive and binding on the Company and Indemnitee.
     3. Change in Control. The Company agrees that if there is a Change in
Control of the Company, then the Reviewing Party shall be Independent Legal
Counsel selected by Indemnitee and approved by the Company (which approval shall
not be unreasonably delayed, conditioned or withheld). In a written opinion
taking into account Sections 6, 7, and 8 hereof, such counsel shall determine,
as to each Claim or Indemnifiable Event, whether and to what extent the
Indemnitee would not be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees and disbursements of the Independent
Legal Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
     4. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
advance such Expenses to Indemnitee subject to and in accordance with
Section 2(b), which are incurred by Indemnitee in connection with any action
brought by Indemnitee for (i) indemnification or an Expense Advance by the
Company under this Agreement or any provision of the Company’s Certificate of
Incorporation or Amended Bylaws now or hereafter in effect and/or (ii) recovery
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advance or insurance recovery, as the
case may be.
     5. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses or other Indemnifiable Amounts in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.
     6. Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder the Reviewing Party or court shall presume that the Indemnitee has
satisfied the applicable standard of conduct and is entitled to indemnification,
and the burden of proof shall be on the Company to establish, by clear and
convincing evidence, that Indemnitee is not so entitled.

5



--------------------------------------------------------------------------------



 



     7. Reliance as Safe Harbor. For purposes of this Agreement, Indemnitee
shall be deemed to have acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company if
Indemnitee’s actions or omissions to act are taken in good faith reliance upon
the records of the Company, including its financial statements, or upon
information, opinions, reports or statements furnished to Indemnitee by the
officers or employees of the Company in the course of their duties, or by
committees of the Company’s Board of Directors, or by any other person
(including legal counsel, accountants, consultants and financial advisors) as to
matters Indemnitee reasonably believes are within such other person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company. In addition, the knowledge and/or actions, or
failures to act, of any director, officer, agent or employee of the Company
shall not be imputed to Indemnitee for purposes of determining the right to
indemnity hereunder.
     8. No Other Presumptions. For purposes of this Agreement, the termination
of any claim, action, suit or proceeding, by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law. In addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.
     9. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Certificate
of Incorporation or Amended Bylaws or the Delaware General Corporation Law or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s Certificate of Incorporation or Amended
Bylaws or this Agreement, it is the intent of the parties hereto that Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such change.
     10. Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.
     11. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse,

6



--------------------------------------------------------------------------------



 



heirs, executors or personal or legal representatives after the expiration of
two years from the date of accrual of such cause of action, and any claim or
cause of action of the Company shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such two-year period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action such shorter period shall govern.
     12. Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
     13. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.
     14. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Certificate of Incorporation or Amended Bylaws
provision or otherwise) of the amounts otherwise indemnifiable hereunder.
     15. Defense of Claims. Within 20 business days of notice and provided that
the Company agrees in writing that the Claim or Indemnifiable Event would be
permitted under applicable law and Independent Legal Counsel has not rendered an
opinion that the Claim or Indemnifiable Event is not permitted to be indemnified
under applicable law, the Company shall be entitled to assume the defense of any
Claim relating to an Indemnifiable Event, with counsel reasonably satisfactory
to the Indemnitee; provided that if Indemnitee believes, after consultation with
counsel selected by Indemnitee, that (i) the use of counsel chosen by the
Company to represent Indemnitee would present such counsel with an actual or
potential conflict of interest, (ii) the named parties in any such Claim
(including any impleaded parties) include both the Company and Indemnitee and
Indemnitee concludes that there may be one or more legal defenses available to
him or her that are different from or in addition to those available to the
Company, or (iii) any such representation by such counsel would be precluded
under the applicable standards of professional conduct then prevailing, then
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular Claim)
at the Company’s expense. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any Claim relating to an
Indemnifiable Event effected without the Company’s prior written consent;
provided, however, that the consent of the Company is not required if the
Company has assumed the defense and the

7



--------------------------------------------------------------------------------



 



counsel that is defending the Claim recommends that the Indemnitee settle the
claim for a specified dollar amount. The Company shall not, without the prior
written consent of the Indemnitee, effect any settlement of any Claim relating
to an Indemnifiable Event which the Indemnitee is or could have been a party
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on all
claims that are the subject matter of such Claim. Neither the Company nor
Indemnitee shall unreasonably withhold its or his or her consent to any proposed
settlement; provided that Indemnitee may withhold consent to any settlement that
does not provide a complete and unconditional release of Indemnitee.
     16. Indemnitee’s Obligations. Indemnitee shall promptly advise the Company
in writing of the institution of any Claim that is or may be subject to this
Agreement and shall keep the Company generally informed of and consult with the
Company with respect to, the status and defense of any such Claim; provided
however, that the failure of Indemnitee to comply with the obligations set forth
in this Section 16 shall not relieve the Company from any liability that it may
have to Indemnitee under this Agreement.
     17. Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors, administrators, and
personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee
and his or her counsel, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. This Agreement shall continue in
effect regardless of whether Indemnitee continues to serve as an officer and/or
director of the Company or of any other entity or enterprise at the Company’s
request.
     18. Security. To the extent requested by Indemnitee and approved by the
Company’s Board of Directors, the Company may at any time and from time to time
provide security to Indemnitee for the obligations of the Company hereunder
through an irrevocable bank line of credit, funded trust or other collateral or
by other means. Any such security, once provided to Indemnitee, may not be
revoked or released without the prior written consent of such Indemnitee.
     19. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every

8



--------------------------------------------------------------------------------



 



other respect and of the remaining provisions hereof shall not be in any way
impaired and shall remain enforceable to the fullest extent permitted by law.
     20. Specific Performance, Etc. The parties recognize that if any provision
of this Agreement is violated by the Company, Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation,
Indemnitee shall be entitled, if Indemnitee so elects, to institute proceedings,
either in law or at equity, to obtain damages, to enforce specific performance,
to enjoin such violation, or to obtain any relief or any combination of the
foregoing as Indemnitee may elect to pursue.
     21. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed; or (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

  (a)   If to Indemnitee, to him at:
                                        
                                        
                                        
                                        
    (b)   If to the Company to:
Matria Healthcare, Inc.
                                        
                                        
                                        
Attention: General Counsel

or to any other address as may have been furnished in writing by the Company to
Indemnitee or by the Indemnitee to the Company, as the case may be.
     22. Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement.
     23. Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.

9



--------------------------------------------------------------------------------



 



     24. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.
     25. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior understandings and agreements between the parties, whether written or
oral, with respect to the subject matter hereof.
[Signatures on next page.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written above.

            MATRIA HEALTHCARE, INC.
      By:                           INDEMNITEE
      By:                        

11